Citation Nr: 1426308	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation benefits for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In a June 2011 decision, the Board denied compensation benefits for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2013).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Vacatur and Remand (Joint Motion).  By order dated in February 2012, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

The Board subsequently remanded the issue to the Appeals Management Center (AMC) in November 2012 and October 2013 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.



FINDINGS OF FACT

1.  On September 30, 2002, the Veteran underwent a septoplasty and turbinoplasty at the Dallas VA Medical Center (VAMC).

2.  Although the September 30, 2002 VA surgery caused a nasal septal perforation, the proximate cause of any claimed additional disability was not the result of either VA carelessness or negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided care throughout the course of the septoplasty and turbinoplasty procedure, or an event that was not reasonably foreseeable. 

3.  The Veteran provided his express, informed, and written consent to what a "reasonable health care provider" would have considered to be ordinary risks of treatment, to specifically include septal hematoma or perforation, prior to the September 30, 2002 surgery.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a nasal cavity disorder, to include a nasal septal perforation causing recurrent epistaxis, have not been met.  38 U.S.C.A. § 1151 (West 2002 Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in September 2007, prior to the initial adjudication of the claim in January 2008.

Moreover, the content of the September 2007 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151, to include notice of the "evidence needed to substantiate the claim, what evidence and information he is responsible for obtaining, and the evidence that is considered VA's responsibility to obtain."  Additionally, the letter also informed him that the evidence must show that, as a result of VA hospitalization, medical or surgical treatment, examination, or training, he must have an additional disability or disabilities, or an aggravation of an existing injury or disease, and that the disability was the direct result of VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment or that it was not a reasonably expected result or complication of the VA care of treatment, or the direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.

With respect to the Dingess elements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim.  Although the notice provided did not address either the rating criteria or effective date provisions pertinent to the claim, such error was harmless, given that the claim is being denied, and no rating or effective date will be assigned with respect to the claimed condition.

Therefore, the Board finds that the notification requirements have been satisfied as to both timing and content.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained available service treatment records, VA outpatient treatment records, private treatment records, a VA examination, and a VA addendum opinion.  The Veteran also submitted a private medical opinion and lay statements in support of his claim.  

Additionally, in accordance with the February 2012 Joint Motion directives, in November 2012, the Board remanded the claim and directed the RO/AMC to obtain a copy of the Veteran's informed consent document for the September 2002 VA surgery.  Thereafter, a scanned copy of the September 27, 2002 informed consent documents was obtained and associated with the record.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this regard, the Court recently held that VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d) also applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  That is, in the context of § 1151 claims, the Court held that the "may be associated" language required that the evidence of record indicate a causal connection between the current disability and the VA treatment, before VA was required to provide a medical examination or opinion.  Id.   The Board emphasizes that the threshold for making this determination is a "low" one.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In the February 2012 Joint Motion, the parties agreed that the evidence of record indicated a possible relationship between the Veteran's VA surgical treatment and a current nasal disorder.  Therefore, the case was remanded to obtain a VA medical examination or opinion in compliance with the duty to assist.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In November 2012, the Board remanded the claim to the RO/AMC to schedule the Veteran for a VA examination to determine the nature, extent,
and etiology of any nasal disability that may be present, and to obtain an opinion as to whether it is at least as likely as not that a September 2002 VA septoplasty and turbinoplasty resulted in a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the surgical treatment, or from an event not reasonably foreseeable.  In April 2013, the Veteran was afforded a VA examination.

In October 2013, the Board remanded the claim to the RO/AMC to obtain an addendum medical opinion from the examiner who conducted the April 2013 VA examination to address whether it was at least as likely as not that the Veteran had an epistaxis disorder caused by a nasal septal perforation; whether it was at least as likely as not that any current nasal disorder, to include nasal septal perforation (regardless of whether there is associated epistaxis), is a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; and, whether it was at least as likely as not that any current nasal disorder, to include nasal septal perforation (regardless of any associated epistaxis) is a result of an event not reasonably foreseeable caused by VA in furnishing hospital care, medical or surgical treatment, or examination.  

In accordance with the October 2013 remand directives, a VA medical opinion was obtained in January 2014.  The examiner provided the requested opinions in her report.  When considered together, the Board finds that the April 2013 VA medical examination and January 2014 VA addendum opinion are adequate, as they were predicated on a physical examination and a full reading of the claims file, including the Veteran's own allegations.  As discussed below, the VA examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Additionally, there has been no allegation that the opinion was inadequate.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the § 1151 issue on appeal and engaged in a discussion as to substantiation of that claim.  The elements of additional disability, causation, negligence, foreseeability, and informed consent for purposes of § 1151 entitlement were discussed by the parties at that hearing.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With regard to the previous November 2012 and October 2013 Board remands, the Board finds that the RO substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the Board remands, the RO secured additional VA treatment records; secured copies of VA's informed consent forms for the September 2002 surgery, and obtained a VA examination and subsequent VA opinion concerning the § 1151 issue on appeal.  As such, the RO has substantially complied with the Board's instructions.

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and a Supplemental Statements of the Case (SSOCs), which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his § 1151 claim and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Laws and Regulations

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002 and Supp. 2013).

Prior to the October 1, 1997 amendments, the provisions of 38 U.S.C.A. § 1151 simply required a causal connection between the VA treatment in question and additional disability, as there was no issue as to fault or negligence on the part of VA. 38 U.S.C.A. § 1151 (West 1991).  This "no fault" interpretation of the statute and regulations prior to October 1, 1997, was implemented by the United States Supreme Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'd 5 F.3d 1456 (Fed. Cir. 1993), aff'd Gardner v. Derwinski, 1 Vet App. 584 (1991). 

However, effective October 1, 1997, the United States Congress amended § 1151.  The amendment rescinded the "no fault" requirement.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002). 

Effective September 2, 2004, the regulation implementing the provisions of 38 U.S.C.A. § 1151 also changed.  Such claims previously were adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently promulgated a new regulation, 38 C.F.R. § 3.361, to implement the provisions of the revised statute.  This regulation is applicable to claims for compensation benefit pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004). 

The earliest indication that the Veteran sought compensation pursuant to 38 U.S.C.A. § 1151 was received in August 2007.  In the statement, the Veteran contends that he developed a "sinus cavity condition" following a surgery at the VA Medical Center (VAMC) in Dallas, Texas.  He essentially maintains that he should be compensated for a claimed additional disability that was caused by his VA treatment.  As such, the most recent amended version of § 1151, requiring a showing of VA negligence or fault, is applicable.  See 38 C.F.R. § 3.361(a) (provides that the amended regulation applies to claims received by VA on or after October 1, 1997); VAOPGCPREC 40-97 (stating that all § 1151 claims which were filed after October 1, 1997, must be adjudicated under the statutory provisions currently in effect, which essentially require a showing of negligence or fault on the part of VA).  

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id.

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  But if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background 

In September 2002, the Veteran had ear, nose, and throat surgery at the VAMC in Dallas, Texas.  Specifically, he had a septoplasty and a turbinoplasty.  He stated that he developed a nasal septal perforation during surgery after the surgeon removed too much bone from the center of his nose.  He reported that he has had an open sore with pain inside his nose with increased nasal draining and bleeding during frequent respiratory infections since the surgery.

Prior to the September 2002 surgery, the medical evidence of record documents a long history of recurrent sinus and respiratory infections.  In fact, service treatment notes indicate that the Veteran was treated for an upper respiratory infection, costochondritis, and bronchitis in May 1977, July 1977, and August 1977.  Post-service private and VA treatment notes, dated from July 1995 to April 2002, also show that the Veteran was treated for various respiratory and sinus disorders, including upper respiratory infections, allergic rhinitis, bronchitis, sinusitis, tracheitis, aerotitis, labrynthitis, pharyngitis, an infection in the nasopharyngeal area ...  He routinely complained of ear pain, chest congestion, and sinus and postnasal drainage and congestion.  

Specifically, in March 2001, April 2001, May 2001, and June 2001 VA treatment notes, it was reported that the Veteran had frequent sinus infections and chronic sinusitis.  In the May 2001 VA treatment note, the Veteran reported that he had sinus infections "every [two] weeks."  In addition, in a July 2001 VA ear, nose, and throat consultation, the physician noted that the Veteran had chronic recurrent sinusitis and he required antibiotic treatment approximately four to five times per year.  He also noted that the Veteran needed a septoplasty.  

A September 27, 2002 VA history and physical note indicated that the Veteran was admitted for surgical treatment for a septal deviation with bilateral turbinate hypertrophy.

In VA informed consent forms, dated on September 27, 2002, the Veteran acknowledged that he was informed of the nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications of the surgery to straighten his septum and turbinate reduction were fully explained to him.  He indicated that he understood the nature of the operation or procedure.  In addition, he acknowledged the specific risks noted by the physician, including "bleeding, scarring, infection, pain, failure to cure, need for more surgery, recurrence, cosmetic deformity, [cerebrospinal fluid (CSF)] leak, [and/or] septal hematoma [or] perforation." 

In a September 30, 2002 brief surgery operative note, the surgeon indicated that he performed a septoplasty and turbinoplasty.  He noted no complications or findings, and indicated that the Veteran entered the recovery room, following surgery, in stable condition.  

In another VA operative report, dictated on October 20, 2002, the attending physician noted that the Veteran had a long history of nasal airway obstruction, and, on physical examination, he had an obvious inferior turbinate hypertrophy and a deviated nasal septum.  The physician indicated that a decision was made to take the Veteran to the operating room for a nasal septoplasty and bilateral inferior turbinoplasty.  He reported that the Veteran understood the risks and benefits of the procedure and indicated that he wished to proceed as planned.   He related that, during the surgery, portions of the bony septum were removed and the curved part of the septum was cut off.  He noted that the surgeon was careful to leave at least a one-centimeter strut dorsally and caudally.  He reported that the bilateral inferior turbinates were also submucously cauterized and the incision was closed.  He indicated that the Veteran tolerated the procedure well.  

In an October 7, 2002 VA ear, nose, and throat clinic note, the examining physician noted that the Veteran was doing well status-post septoplasty.  She noted that an examination showed intact mucosa and no evidence of infection or hematoma.  She instructed the Veteran to continue nasal irrigations three times per day.

An October 15, 2002 VA primary care urgent care note indicated that the Veteran presented with a three day history of recurrent, diffuse nose bleeds status-post septoplasty.  He was referred to the ear, nose, and throat clinic for evaluation.

In an October 15, 2002 VA ear, nose, and throat clinic note, the examining physician noted that the Veteran was doing well status-post septoplasty and he had some recent bleeding from his right nasal cavity.  On examination, the physician noted that the right inferior turbinate was healing with "some crusting and minimal bleeding."  He also indicated that the mucosa was intact and there was no evidence of infection or hematoma.  He diagnosed slight post-operative bleeding after the September 30, 2002 septoplasty and bilateral inferior turbinoplasty.  He instructed the Veteran to continue nasal irrigations three times per day, and to begin using Bactroban, an antibiotic ointment, with the nasal irrigations three times per day.

In a November 13, 2002 VA ear, nose, and throat clinic note, the Veteran reported that he breathed much better following surgery.  He complained of a one day history of some green discharge from his nose or sinuses.  He denied any headaches, pain, congestion, or loss of smell.  On examination, an anterior rhinoscopy showed a wide open air passage with some remaining deviation to the right and no evidence of purulence or infection.  The examining physician noted that the Veteran was stable.  He diagnosed rhinitis that was unlikely a bacterial etiology.  

In a July 2003 VA primary care urgent care note, the Veteran reported that he underwent a recent septoplasty which "solve[d] some of his problems"; however, he had an ongoing infection since May 2003.  He indicated that he was being treated by a private physician for sinusitis and he had been prescribed three different antibiotics since May 2003.  He related that he continued to have green secretions when he irrigated his nose in the morning and he had a nonproductive cough.  He also stated that he continued to use Bactroben ointment.  On examination, the physician noted that the nares were patent and open, and that there was "an ulcer on the upper inner mucosa on the right nares."  She noted that there were no signs of infection and that the Veteran's complaints were probably more allergy mediated.  

In a November 2005 VA primary care treatment note, the Veteran complained of allergic rhinitis, status-post septoplasty.  He also reported that Cetrirazine dried out his nose too much.  He subsequently stated that he had no other complaints, although the note included reports of other non-nasal ailments.  

In a May 2006 VA primary care treatment note, the Veteran complained of allergic rhinitis and he denied any other complaints.  

In a November 2006 and May 2007 VA primary care treatment notes, the Veteran continued to complain of allergic rhinitis with sinus congestion and left ear discomfort for six months.  He described sinus congestion with nasal drainage, a dry cough, and minimal ear drainage.  In November 2006, the physician changed the Veteran's prescription from Loratidine to Zyrtec for persistent allergic rhinitis.

In February 2007 to October 2007 private treatment notes, the Veteran reported a history of chronic allergic rhinitis.  He continued to complain of sinus congestion, drainage, and coughing.  He was treated for allergic rhinitis, tracheitis, pharyngitis, and upper respiratory infections.  On April 10, 2007, the Veteran complained of mucus, nose bleeds, congestion, cough, and a sore throat.  On examination of the nose, the physician noted that a nasal discharge was seen and that the nasal turbinate was swollen and hypertrophied, but there was no tenderness of the sinus.  The diagnoses were tracheitis, pharyngitis, and an upper respiratory infection.  On April 25, 2007, the Veteran complained of sinus congestion and mucus for three days.  On examination of the nose, the physician noted that no nasal discharge was seen, the nasal turbinate was swollen, and there was no sinus tenderness.  The diagnosis was allergic rhinitis.  However, in subsequent treatment notes, the physician noted that the Veteran's nose appeared normal, with no nasal discharge.

During an August 2007 VA respiratory examination, conducted with respect to another claim for bronchial asthma, the Veteran reported weekly asthma attacks, and symptoms of shortness of breath, sweating, dry cough, and some green mucous production.  He also reported that he had allergic rhinitis and that he received allergy shots.  

In October 2007 to November 2007 private allergist treatment notes, the Veteran indicated that he had a history of allergies, respiratory symptoms, and infections.  He was treated for asthma, allergic rhinitis, and food allergies.  He complained of hoarseness, nasal drainage, coughing, stuffy nose, and congestion.

An October 2007 private waters' view sinus x-ray series showed normal development and aeration of the frontal and maxillary sinuses, and the nasal septum was midline.  There were no fractures or other significant bony or soft tissue abnormalities.  The interpreting radiologist's impression was a normal paranasal sinus study.

In a February 2008 private medical opinion, an ear, nose, and throat physician stated that the Veteran had "a mucosal septal perforation causing recurrent epistaxis that he says he has had since sinus surgery."

In his July 2008 substantive appeal, the Veteran asserted that the surgeon who performed the September 2002 septoplasty and turbinoplasty removed too much bone and caused a hole in his sinuses.  He stated that the hole was unable to be fixed and bacteria in the hole caused infections.

In a November 2008 VA respiratory examination report, the examiner noted that previous private medical records indicated the Veteran had a one-month history of laryngitis, cough, and nasal and postnasal drainage, and that he had previously been diagnosed with allergic rhinitis.

An April 2010 VA computed tomography (CT) scan of the Veteran's sinuses and face showed normal paranasal sinuses without signs of acute or chronic disease.  The interpreting radiologist found that the paranasal sinuses were pneumatized without soft tissue masses, bony deformities, or destructions.  He noted that the nasal cavity contained normal appearing turbinates and bilaterally normal ostiometal units.

In an April 2010 ear, nose, and throat consultation note, the examining physician indicated that there was a small anterior septal perforation in the Veteran's nose.  He noted that he offered to repair the perforation, but the Veteran stated that he wanted to think about the repair.

During a May 2010 VA speech pathology consultation, the examiner noted decreased oral and nasal resonance.  The Veteran reported a hole in his septum due to a surgical procedure.  

In a September 2010 VA ear, nose, and throat note, the examining physician noted that the Veteran had a small perforation of the septum.   

During an October 2010 hearing, the Veteran testified that he had surgery at the Dallas VAMC to correct the right nasal passage.  He stated that the surgeon removed too much bone and punctured the sinus cavity.  He indicated that the physician prescribed an external antifungal medication to put in his nose during a follow-up post-operative evaluation.  He indicated that bacteria spread throughout his sinuses due to the hole in his sinus cavity.  

During an April 2013 VA examination, the examiner found narrowing of the Veteran's right nasal canal with swelling of the mucosal tissue that mildly decreased his right nasal airflow.  She noted that the nasal septum appeared grossly at the midline.  The examiner diagnosed the Veteran with chronic sinusitis, allergic rhinitis, and chronic laryngitis.  She opined that it was as likely as not that the Veteran's September 2002 VA septoplasty and turbinoplasty resulted in a nasal cavity disorder, specifically a nasal septal perforation.  She also opined that it was less likely than not that the September 2002 septoplasty and turbinoplasty resulted in a nasal septal perforation causing recurrent epistaxis, or from an event not reasonably foreseeable causing recurrent epistaxis.  She noted that there were no documented immediate post-operative complications; however, she also indicated that VA ear, nose, and throat physicians and primary care physicians indicated the Veteran had persistent nasal or sinus symptoms unresponsive to several antibiotics in 2002 and 2003.  She also reported that those physicians attributed the persistent nasal or sinus symptoms to chronic allergic sinusitis, which the Veteran had for several years prior to the septoplasty and turbinoplasty surgery.  She related that her current clinical findings were most consistent with a diagnosis of chronic allergic rhinitis and chronic sinusitis or rhinosinusitis, and chronic mild laryngitis.  She indicated that epistaxis only occurred during periods of severe allergic rhinosinusitis flare-ups, which began many years prior to the September 2002 VA septoplasty and turbinoplasty.  She also noted that the Veteran had a history of posttraumatic nasal septum deviation that was corrected by the septoplasty, and the current residual narrowing of the right nasal canal was due to chronic allergic rhinitis mucosal swelling and hypertrophy.

In an April 2013 statement, the Veteran reported that the surgeon who performed his September 2002 surgery told the Veteran that he took too much bone from the inner wall of the Veteran's nose when he should have removed more bone from the outer wall of the nose.  He related that the surgeon knew that he made a mistake and spoke to his supervisors who told him to lie about the incident.  He also stated that a private physician informed him that the open sore in his nasal passage would not heal, and he had a risk of cancer because his body would continue to send cells to that area in his nasal passage.

In her January 2014 addendum opinion, the April 2013 VA examiner opined that her clinical examination findings during the April 2013 VA examination were most consistent with diagnoses of chronic allergic rhinitis, chronic sinusitis or rhinosinusitis, and chronic mild laryngitis.  She stated that, based on her findings, it was as likely as not that the Veteran's September 2002 VA septoplasty and turbinoplasty resulted in a nasal cavity disorder, specifically a nasal septal perforation.  However, she also opined that it was not likely that the Veteran had an epistaxis disorder caused by a nasal septal perforation.  She stated the following:

Epistaxis is only occurring during periods of severe allergic rhinosinusitis flare ups, which began many years prior to the September 2002 VA septoplasty and turbinoplasty, which resulted in nasal septal perforation.  It is more likely that the epistaxis is occurring due to chronic allergic rhinosinusitis flare ups, rather than due to the nasal septum perforation, based on temporal relationships: 1) the epistaxis occurring prior to the nasal surgery which resulted in the nasal septum perforation; and 2) epistaxis only occurs during severe flareups (sic) of the rhinosinusitis symptoms.

In addition, the VA examiner opined that it was not likely that the Veteran's current nasal disorder, to include nasal septal perforation, was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.   She noted that nasal perforation is a well-known risk with surgical septoplasty due to the nature of the surgical procedure, and that there was no evidence that the cause of the nasal perforation was due to VA carelessness, negligence, judgment error, or fault on behalf of the VA medical care provided to the Veteran.  She also opined that it was not likely that the Veteran's current nasal disorder, to include nasal septal perforation, was a result of an event not reasonably foreseeable as caused by VA in furnishing hospital care, medical or surgical treatment, or examination.  She noted that, since nasal perforation is a well-known risk in performing surgical septoplasty, the post-operative occurrence of a nasal perforation is a foreseeable event and can be treated as such when necessary.


Analysis

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

At the outset, the evidence establishes that the September 30, 2002 VA surgery did, in fact, cause additional disability to the Veteran's nasal cavity.  See 38 C.F.R. § 3.361(b) and (c).  Specifically, the evidence is clear that the Veteran had a septal perforation following surgery.  This is shown by comparing the Veteran's condition before and after the VA surgery in question.  Subsequent to the September 2002 surgery, in VA and private treatment records dated from 2003 to 2010, and in the January 2014 VA addendum opinion, a nasal septal perforation is documented.   

However, there are differing opinions as to whether the nasal septal perforation caused recurrent epistaxis, as claimed by the Veteran.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the February 2008 private medical opinion, an ear, nose, and throat physician stated that the Veteran's mucosal septal perforation caused recurrent epistaxis.  However, in the January 2014 VA addendum opinion, the VA examiner opined that it was not likely that the Veteran had an epistaxis disorder caused by a nasal perforation.  

Comparing the February 2008 private opinion with the January 2014 VA opinion, the Board finds that the February 2008 private opinion is less probative than the January 2014 VA opinion.  Specifically, the private examiner did not provide a rationale for her conclusion that the nasal septal perforation caused recurrent epistaxis, other than that the Veteran reported that he had epistaxis since his surgery.  

On the other hand, the Board finds that the January 2014 VA examiner's opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file.  She correctly noted that the evidence showed that the September 2002 surgery resulted in a nasal septal perforation.  Nevertheless, she concluded that the Veteran's recurrent epistaxis was not caused by the nasal septal perforation.  She noted that epistaxis only occurred during periods of severe allergic rhinosinusitis flare-ups, which began many years prior to the September 2002 VA septoplasty and turbinoplasty.  She opined that it was more likely that the epistaxis occurred due to chronic rhinosinusitis flare-ups, rather than the nasal septum perforation, based on temporal relations.  Namely, that the epistaxis occurred prior to the nasal surgery resulted in the nasal septum perforation, and that the epistaxis only occurred during severe flare-ups of the rhinosinusitis symptoms.

The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's statement in which he reported that a private physician informed him that the open sore in his nasal passage would not heal, and he had a risk of cancer because his body would continue to send cells to that area in his nasal passage.  See April 2013 statement.  The Veteran did not provide any private medical opinions or treatment notes that support this opinion.  In any event, the Veteran is competent to report what private physicians allegedly stated to him regarding the risk of cancer form the nasal septal perforation, even though he has not submitted specific evidence.  Indeed, lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the January 2014 VA medical opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on her expertise in rendering her opinion supported by rationale.  Therefore, the Board finds that the January 2014 opinion is more probative than the Veteran's lay statements.

Thus, the Board does not dispute that September 2002 surgery resulted in a nasal septal perforation; however, the § 1151 criteria of additional disability are not met here.  See 38 C.F.R. § 3.361(b) and (c).

Nonetheless, the Board will address the remaining question as to whether the proximate cause of the claimed additional disability to the nasal cavity is either 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the left eye surgeries; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to the issue of carelessness or negligence during the September 2002 VA surgery, VA treatment records, VA clinician opinions, and private medical evidence of record do not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1)(i).  In fact, in the January 2014 VA addendum opinion, the examiner, after reviewing and discussing the evidence of record, opined that she did not find any evidence that the cause of the nasal cavity perforation was due to VA carelessness, negligence, judgment error, or fault on behalf of the VA medical care provided to the Veteran.  

Overall, the January 2014 VA opinion was thorough, supported by an explanation, based on a review of the claims folder, to include the Veteran's lay assertions, and supported by the medical evidence of record that failed to reveal negligence or failure to exercise the appropriate degree of care during the September 2002 VA surgery.  This VA opinion provides strong evidence against the claim.   There is no contrary medical opinion on that issue of record.

With regard to the issue of carelessness or negligence, the Board acknowledges the Veteran's lay assertions that the Veteran was told by the surgeon, during a post-operative consultation, that he made a mistake and that he took too much bone from the inner wall of the Veteran's nose when he should have removed more bone from the outer wall of the nose.  He related that the surgeon knew that he made a mistake and spoke to his supervisors who told him to lie about the incident.  See April 2013 statement.  In any event, the Veteran is competent to report what VA and private physicians allegedly stated to him regarding VA negligence, even though he has not submitted specific evidence.  Indeed, lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Regardless, the record is clear is that VA health care providers complied with the informed consent requirements of 38 C.F.R. § 17.32, prior to the September 30, 2002 surgery.  See 38 C.F.R. § 3.361(d)(1)(ii).  The Veteran signed written informed consent forms on September 27, 2002, prior to the surgery.  The written consent forms detailed the reasonably foreseeable associated risks of the septoplasty and turbinoplasty procedure, to specifically include septal hematoma or perforation.  38 C.F.R. § 17.32(c) and (d). 

On the issue informed consent, the Board is aware of the Court's recent holding that the presumption of regularity may not be used to conclude that a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence supporting the presumption is a generic consent form that was filled out properly.  McNair v. Shinseki, 25 Vet. App. 98, 104-107 (2011).  However, a physician's failure to advise a Veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  Id.  

However, unlike the facts of McNair, the facts of the instant case show that the informed consent forms were detailed and specific, as opposed to generic, for the VA surgery performed.  They contained more detail than a standard generic form.  As to known risks, the consent forms listed known risks, to include bleeding and septal perforation.  In summary, in the instant case, the Veteran provided VA with express, informed consent.  Thus, negligence cannot be established on an allegation of a lack of informed consent.  See 38 C.F.R. §§ 3.361(d)(1)(ii), 17.32. 

With regard to the issue of reasonable foreseeability, it is not shown that the proximate cause of the Veteran's nasal septum perforation was an event "not reasonably foreseeable."  See 38 C.F.R. § 3.361(d)(2).  That is, the Veteran's complications from his VA surgery were foreseeable.  Specifically, in the January 2014 VA addendum opinion, the VA examiner opined that it was not likely that the Veteran's current nasal septal perforation was the result of an event not reasonably foreseeable as caused by VA in furnishing hospital care, medical or surgical treatment, or examination.  She noted that, since nasal perforation is a well-known risk in performing surgical septoplasty, and that the post-operative occurrence of a nasal perforation is a foreseeable event and can be treated as such when necessary.  This well-reasoned VA opinion provides strong evidence against the theory that the proximate cause of the Veteran's claimed additional nasal cavity disorder was an event "not reasonably foreseeable."  Rather the Veteran's complications from his VA surgery were clearly foreseeable.  There is no contrary medical opinion on that issue of record. 

In making this determination regarding the foreseeability of the Veteran's post-operative complications, the Board finds that the Veteran's complications from the September 2002 septoplasty and turbinoplasty surgery were the type of risks that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See again 38 C.F.R. § 3.361(d)(2).  The Board has considered the Court's recent holding that the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Otherwise stated by the Court, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The key is what a "reasonable health care provider" would have disclosed.  Schertz v. Shinseki, No. 11-2694 (Vet. App. Sep. 26, 2013).  In the present case, it is significant that, in her January 2014 opinion, the VA examiner noted that nasal perforation is a well-known risk in performing surgical septoplasty, and that post-operative occurrence of a nasal perforation is a foreseeable event.  Thus, the evidence of record reflects that a "reasonable health care provider" would have considered the specific complications the Veteran sustained to be ordinary risks of treatment, such that they were foreseeable complications of his VA surgery. 

The Board is sympathetic to the Veteran's health problems.  However, in light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for any claimed additional disability to the nasal cavity caused by the September 30, 2002 VA surgery have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the nasal cavity caused by the September 30, 2002 VA surgery is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


